Citation Nr: 9922618	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  94-44 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Daniel D. Wedemeyer, Attorney


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from March 1962 to March 
1967.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in August 1994 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

By a decision of January 21, 1997, the Board denied the 
veteran's claim of entitlement to service connection for a 
bilateral knee disorder on the basis that the claim was not 
well grounded, under 38 U.S.C.A. § 5107(a) (West 1991).  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals before March 1, 1999) 
(Court), which reversed the Board's decision and remanded the 
case to the Board for a decision on the merits of the 
veteran's claim.  [redacted].  


FINDINGS OF FACT

1.  Prior to active service, the veteran had a bilateral knee 
disorder, but he is presumed to have been in sound condition 
at service entrance.

2.  The veteran's bilateral knee disorder increased in 
severity during active service, and the disorder is presumed 
to have been aggravated.  

3.  The record does not contain clear and unmistakable 
evidence which would rebut the presumption that a preexisting 
bilateral knee disorder was aggravated during active service.



CONCLUSION OF LAW

A bilateral knee disorder was aggravated by service.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 1991); 
38 C.F.R. § 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Court has held that the 
veteran's claim for service connection for a bilateral knee 
disorder is well grounded, under 38 U.S.C.A. § 5107(a).

The veteran's available service medical records do not 
contain a report of an examination for enlistment or 
induction.  The service medical records disclose that, in 
September 1962, the veteran complained of pain in the knees.  
He indicated that he had pain and "lumps" in both knees 
since age 12 years; and a doctor had given it "a long 
name."  Since he was 12, his knees hurt almost constantly 
and were tender to pressure over the tibial tuberosities; the 
knee joints were not arthritic.  On examination, the tibial 
tuberosities were prominent, bilaterally, with three-plus 
tenderness; there was no fluid in the knee joints; and the 
examination was otherwise negative.  X-rays were normal 
except for the tibial tubercles.  The impression was probable 
old Osgood-Schlatter's disease, with no other reason found 
for the veteran's symptoms.

The veteran's knee pain did not resolve in September 1962 
with conservative treatment of Ace bandages and liniment, and 
he was referred to an orthopedic service for evaluation.  He 
complained of bilateral knee pain for five years.  He had 
knee pain while running and with the pressure of kneeling or 
crawling.  On examination, prominent tibial tubercles were 
acutely tender; there were no other objective findings.  X-
rays showed that the prominent tibial tubercles were fused; 
joint spaces were normal, and there was no bony abnormality.  
The impression was painful tibial tubercles.  The examining 
physician commented that the pain might persist for months or 
years.  

In September 1962, the veteran's knees were injected with 
Xylocaine and Hydrocortisone, and his symptoms were relieved 
for several hours.  He was placed on a profile of no 
kneeling, prolonged crawling, running or other exercise 
involving bending of the knees.

In June 1963, the veteran complained of knee pain after 
running and at night after marches.  The impression was old 
Osgood-Schlatter's disease, with peritendinitis.  He was 
placed on a profile of no crawling, stooping, running, 
jumping, prolonged standing, or marching.

In August 1963, the veteran complained of knee symptoms after 
he engaged in prolonged standing while performing guard duty.  

In December 1963, the veteran complained of knee pain after 
performing his duties, and requested not being assigned to 
guard duty.  In January 1964, at an orthopedic clinic, 
examination showed prominent tibial tubercles; the knees were 
stable, with no effusion.  The impression was no objective 
reason found for the veteran's complaint of knee pain.

In September 1964, at a dispensary, the veteran complained of 
chronic right knee pain.  He was advised to use heat on the 
knee and restrict his activities for three days.

Subsequent service medical records are silent for any 
complaint, diagnosis, or treatment concerning the knees.

In a report of medical history for separation in February 
1967, the veteran stated that he had been unable to perform 
certain motions because of his knees.  The examining 
physician noted a history of pain in the knees due to Osgood-
Schlatter's disease.  At an examination for separation in 
February 1967, the veteran's lower extremities were reported 
as normal; however, a history of knee pain was noted.

At a VA examination in December 1990, bony deposits on the 
proximal anterior aspect of the tibia, bilaterally, were 
noted.  Diagnoses included Osgood-Schlatter's disease of the 
knees.

VA X-rays of the knees in January 1993 showed mild joint 
space narrowing, medially, of both knees and minimal spurring 
on the right medial femoral condyle.  The impression was 
minimal bilateral degenerative disease.

At a VA joints examination in January 1993, the veteran 
complained of bilateral knee pain, which was worse after 
prolonged standing.  He described the pain as a constant dull 
aching.  He had not had any specific injury to either knee.  
On examination, range of both knees was full; there was mild 
crepitus, bilaterally; there was no ligamentous laxity and no 
evidence of injury to cartilage.  The assessment was 
bilateral mild/early degenerative joint disease of the 
tibiofemoral articulation.  The examiner stated that he could 
not substantiate that the condition of the veteran's knees 
was due to military service, as the veteran did not report a 
specific injury to the knees in service; it was impossible to 
know for certain the relationship between the current 
condition and the veteran's military service.

In his notice of disagreement, received in September 1994, 
the veteran stated that he did have a knee disorder since age 
12, but the Army had accepted him and assigned him to an 
infantry division.  Crawling on his knees in service 
"intensified the knee pain."  In his substantive appeal, 
received in October 1994, the veteran stated that his knees 
got worse while he was in the infantry.

In February 1999, the veteran was evaluated by George W. 
Lane, Sr., M.D., a private orthopedic surgeon, who reviewed 
service medical records provided by the veteran and examined 
him.  Dr. Lane offered an opinion that the veteran's current 
Osgood-Schlatter's syndrome and degenerative joint disease of 
the knees was the same condition which the veteran was seen 
for while he was in the Army as far back as 1962.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 1991).  
(Emphasis supplied.)  

In the veteran's case, the record does not contain an 
induction examination report and thus a bilateral knee 
disorder was not "noted" at service entrance.  The history 
which the veteran gave during service in September 1962, when 
he complained of bilateral knee pain, is, the Board finds, 
clear and unmistakable evidence that a bilateral knee 
disorder existed before his entrance into service.  However, 
the Board finds that there is not of record clear and 
unmistakable evidence that the veteran's preexisting 
bilateral knee disorder was not, as he claims, aggravated by 
service.  In this connection, the Board finds that the 
statement by the VA examiner in January 1993 that it was not 
possible to know for certain the relationship between the 
veteran's current knee condition and his military service 
does not constitute clear and unmistakable evidence that the 
preexisting condition was not aggravated by service.  The 
veteran is thus entitled to the presumption of soundness.

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Where the preservice disability 
underwent an increase in severity during service, clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(a)(b) (1998).

The question arises whether the disability of the knees which 
the veteran has had since childhood increased in severity 
during his period of active service.  As he has been presumed 
to have been in sound condition at the time of his entrance 
into active service, and his service medical records are 
replete with findings of abnormalities of the knees, it 
follows that the bilateral knee condition which existed prior 
to service did increase in severity during service.  There is 
thus a presumption that the preexisting bilateral knee 
condition was aggravated in service.  As the record does not 
contain clear and unmistakable evidence to rebut the 
presumption of aggravation, entitlement to service connection 
for a bilateral knee disorder is established.  38 U.S.C.A. 
§§ 1110, 1111, 1131, 1153; 38 C.F.R. § 3.306.


ORDER

Service connection for a bilateral knee disorder is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals




 

